Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas et al. (US 2009/0204471, hereinafter referred to as “Elenbaas”) in view of Zent et al. (US 2015/01008, hereinafter referred to as “Zent”).

	Regarding claim 1, Elenbaas teaches a user attribute information verification method, the method comprising: 
	acquiring, by a service party terminal, a task to be assigned, and generating an assignment indicator according to the task to be assigned (abstract – the job owners provide a job description that defines a task; figure 4A – step 410, receive information about job and tasks from job owner);  
	uploading, by the service party terminal, the task to be assigned to a sharing platform (abstract - The job description may be processed to generate task descriptions that may be published for workers' application; figure 4A – task description is published in step 426);
	publishing, by the sharing platform, the assignment indicator and the task to be assigned at the same time (figure 4A - task description is published in step 426); 
	sending, by a user terminal, information of a user that is to be verified to the sharing platform for storage (figure 6A illustrates data structures storing job or task descriptions including user information and task ID); 
  	receiving, by the service party terminal, information to be verified returned by the sharing platform, wherein the information to be verified comprises user information and a task identifier (figure 6A illustrates data structures storing job or task descriptions including user information and task ID);  
	acquiring, by the service party terminal, a verification configuration file, wherein the verification configuration file is configured in advance according to the task to be assigned [0110] FIG. 5D is a graphic representation of a user interface 530 for receiving additional descriptions for worker requirements for a task, according to one embodiment. Using the user interface 530, the job owner can set advanced requirements or qualifications for workers. By clicking a drop-down menu 532, the job owner may select detailed requirements such as authentication, demographics, education, professional designations, employment information, interests, language skills and locations.] and comprises a user attribute and an attribute verification record [qualification templates are stored in the work management server 110 and retrieved for use by the job owner. The qualification templates may cover frequently used worker requirements. Using the qualification template, the work management server 110 may present the job owner with a series of questions. Suitable qualifications or requirements are then automatically generated based on the answers provided by the job owner. In this way, the job owner may conveniently set the requirements or qualifications of workers for a task with fewer inputs.];  
	evaluating, by the service party terminal, the user information according to the user attribute and the attribute verification record to obtain a verification result of the user information (figure 4A – step 434 approve or disapprove Applicant); and 
	generating, by the service party terminal, when the verification result reaches the assignment indicator corresponding to the task to be assigned, prompt information representing that the verification of the user information is passed, wherein the prompt information is used to instruct the sharing platform to assign the task to be assigned to a corresponding user terminal (figure 4A – step 438 – assign task to applicant worker after applicant is approved; figure 4B illustrates process of approving a worker for a task).  
	However, Elenbaas does not explicitly teach applying, by the user terminal, privacy setting on the user information so that when the user information is viewed, only those who pass a corresponding privacy check can view a corresponding user information record. 
	Nevertheless, this is taught by an analogous art. Zent teaches applying, by a user terminal, privacy setting on the user information so that when the user information is viewed, only those who pass a corresponding privacy check can view a corresponding user information record [0032- The privacy store 330 stores user preferences regarding privacy of user profile information, user interactions, and/or content items uploaded by a user. Privacy preferences stored may control access to a user profile, user interaction, or excerpted content item by granting access to user profiles that have sufficient permission to the requested information.]. 
	Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the user terminal to apply privacy setting in order to prevent unauthorized users from accessing the user’s information, thus making the user information more secured. 

	Regarding claim 2, Elenbaas teaches the method according to claim 1, wherein the method further comprises: 
	acquiring verification rule logic, wherein a correspondence relation between the attribute verification record and the verification result is preset in the verification rule logic [0186 – rules are predefined];  and 
	the step of evaluating the user information according to the user attribute and the attribute verification record to obtain the verification result of the user information comprises: verifying the user information according to the correspondence relation between the attribute verification record and the verification result in the verification logic rule to obtain the verification result of the user information [0138-0140 -  evaluation engines store worker profile and assigns different trust quotient values]. 
 
	Regarding claim 3, Elenbaas teaches the method according to claim 1, wherein the user information further comprises a verification party identifier and a corresponding verification result [0135 – third party verification module is coupled to collect and verify worker’s information]; and 
	the step of evaluating the user information according to the user attribute and the attribute verification record to obtain the verification result of the user information comprises: setting a verification weight for the verification result according to the verification party identifier [0138-0140 -  evaluation engines store worker profile and assigns different trust quotient values];  and 
	performing weighted calculation on the verification result according to the verification weight to obtain a comprehensive score of the user information [0179 – calculating worker’s reputation score]. 
 
	Regarding claim 4, Elenbaas teaches the method according to claim 1, wherein the user information further comprises a verification party identifier (figure 6A – provider contact ID), a verification attribute (figure 6A – status), and a corresponding attribute score (figure 12A – reputation score); and 
	the step of evaluating the user information according to the user attribute and the attribute verification record to obtain the verification result of the user information comprises: separately setting different weights for the verification attributes according to the verification party identifier [0106 – filtering workers based on various attributes such as score];  
	performing weighted calculation on the attribute score according to the weight of the verification attribute to obtain a weighted score of each verification attribute [0165 – scores are weighted];  and accumulating weighted scores of all verification attributes to obtain a comprehensive score of the user information [0165 – reputation scores delivers eight reputation scores in addition to overall scores]. 
 
	Claim 6 is a system version of claim 1, therefore is rejected under the same rationale. Claim 6 differs in that in recites a service party terminal performing the same steps. Nevertheless, the service party terminal is taught by Elenbaas (figure 2).

	Claims 7-8 are similar to claims 2 and 4, respectively, therefore are rejected under the same rationale. 
 
	Regarding claim 9, Elenbaas teaches a computer device (figure 2), comprising a memory, a processor, and a computer program stored on the memory and operable on the processor [0203 – processor executes software], wherein when the processor 
executes the computer program, steps of the method of claim 1 are implemented (see rejection of claim 1). 
 
	Regarding claim 10, Elenbaas teaches a computer readable storage medium having stored thereon a computer program (figure 2), wherein when the computer program is executed by a processor, steps of the method of claim 1 are implemented (see rejection of claim 1).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 5, in combination with each and every single limitation, the prior art of record fails to teach: the method according to claim 1, wherein the method further comprises: acquiring a verification party identifier of a current verification party and a corresponding private key, and encrypting and signing the verification result using the verification party identifier of the current verification party and the private key; and adding the encrypted and signed verification result to the verification record for storage to form the verification confiquration file: wherein the encrypted verification result stored in the sharinq platform is reused throuqh a key verification.

Response to Arguments
Claim Rejections - 35 USC § 101
	The rejection is withdrawn in view of Applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 102
	The rejection is withdrawn in view of amendment and is now rejected under 35 USC 103 in view of Zent. 
	In response to Applicant’s argument that Elenbaas fails to teach “a verification configuration file wherein the verification configured file is configured in advance  according to the task to be assigned and comprises a user attribute and attribute verification record” as recited in claim 1, the PTO respectfully directs Applicant’s attention to paragraphs 110-112 that teach setting advanced requirements or qualifications for workers, and creating qualification templates so job owner can retrieve to find desired candidates. The template is interpreted as the claimed verification configuration file. 
	Applicant’s argument with regard to the rejection of claim 5 has been considered and found persuasive, therefore the rejection with withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442